Case 0:18-cv-62593-DPG Document 9 Entered on FLSD Docket 10/29/2018 Page 1 of 3




                            UN ITED STA TES D ISTRICT COU RT
                        FOR THE SOU THERN DISTRICT O F FLO RID A

                                                       Case N o. 18-62593-CV-GAYLES
  FED ER A L TRA DE CO M M ISSION ,
                                                       FILED UNDER SEAL)
                Plaintiff,



  SIM PLE HEA LTH PLAN S LLC,a Florida lim ited
  liability com pany,eta1.,

                D efendants.


                        PLA IN TIFF'S SUG G ESTIO N O F R ECE IV ER

         PlaintiffFederalTrade Com m ission,pursuantto itsEx Parte M otion forTem porary

  Restraining Order with A ssetFreeze,A ppointm entofa Receiver,and Other Equitable Relief,

  andOrderto Show CauseW hyaPreliminarylnjunction ShouldNotlssue,andM emorandum in
  Support,proposes the appointm entofJonathan E.Perlm an as Tem porary Receiveroverthe

  corporate D efendants.l M r. Perlm an isqualified to sel've as Tem porary Receiverand has

  expressed a willingnessto do so in thismatter.TheFTC isunawareofany conflictsofinterest

  thatw ould preventM r.Perlm an from carrying outhisduties.

         M r.Perlm an is wellqualified to serve asTem porary Receiver. Courtsin thisdistrict

  have appointed M r.Perlm an to serve asa receiverin num erous governm entenforcem entactions.

  Forexample,inFFC andStateofFloridav.Marcus,etal.,No.17-60907-Civ-Moreno(S.D.Fla.
  20l8),whichinvolved adozeninterrelatedentitiessellingfraudulentdebtreliefservices,M r.

  lTheCorporateDefendantsare:(1)SimpleHealthPlansLLC;(2)HealthBenefitsOneLLC,
  also doing businessas Hea1th Benetits Center,Sim ple Health,Sim ple H ealth Plans,Sim ple
  lnsurance,Simplelnsurance Plans,Simple Auto,Simple Hom e,Sim ple Hom ePlans,Simple
  Care,SimpleLife,andNationalDentalSavings;(3)HealthCenterM anagementLLC;(4)
  lnnovativeCustomerCareLLC;(5)SimplelnsuranceLeadsLLC,alsodoingbusinessasHealth
  InsuranceServices;and (6)SeniorBenefitsOneLLC.
Case 0:18-cv-62593-DPG Document 9 Entered on FLSD Docket 10/29/2018 Page 2 of 3




  Perlmansucceededinrecoveringover$34mlllioninassetsonbehalfofdefraudedconsumers.
  A sthe court-appointed receiverin SEC v.Creative CapitalConsortium ,LLC,etJ/.,N o.08-

  81565-Civ-Hur1ey(S.D.Fla.2013),whichinvolved anumberofentitiesperpetratinga$30
  million Porlzischeme,M r.Perlman successfully recovered $5 m illion forvictim s.
                                                                                 ofthefraud.z

  Finally,M r.Perlm an obtained sim ilarresults for consum ersasthe receiverin FTC v. VG C

  CorporationofAmericaetal.,11-Civ-21757-M artinez(S.D.Fla.2011)andFTC v.Hispanic
  GlobalIFly Corp.etal.,No.14-22018-Civ-A1tonaga(S.D.Fla.2014).
         ln thism atter,M r.Perlman intendsto rely upon the sam e group ofsupporting counsel

  and forensic accountants who helped him achieve hispastresultsas a receiver. Collectively,M r.

  Perlm an and histeam have decades ofsigniticantexperience investigating and pursuing

  hundredsofm illionsofdollars in claim s and assetsin connection with fraudulentand deceptive

  schem es,as wellasrecovering assetsw hereverthey are located. A receiverw ith .
                                                                                '
                                                                                M r.Perlm an

  and his firm 'sextensive experience is essentialto recovering dispersed assetsand,therefore,

  retllrning m OrC m oney to Constlm ers.

         M r.Perlm an and hisassociateshave agreed toperform theirservicesatdiscounted rates.

  Theseratereductionswillsuhstantially reducethecostsofthereceivership.




  2TheDaily BusinessReview recentlyrepolrted:tiû-l-hereceiverhasdoneanextraordinaryjobof
  attemptingtorecoupandtrytomakewholepeople,'saidthejudgeinthecase,U.S.District
  JudgeDanielT.K.Hurley,duringaDec.5(2016)hearingin W estPalm Beach.ûlcan'ttellyou
  the admiration Ihavefortheeffortthathasbeen exerted here.'''TheRoad toRecovery:How a
  Law Firm Tracked DownPonziSchemer'   sLostFunds,CeliaAm pel,Daily fl/yjndps'
                                                                             -
                                                                             çReview,
  January 3,2017.
Case 0:18-cv-62593-DPG Document 9 Entered on FLSD Docket 10/29/2018 Page 3 of 3




         A description ofM r.Perlm an and his tirm 'sknow ledge,skills,and experience,and a list

  oftheirdiscounted hourly rates,isappended asEX H IBIT t1A .''



  Dated: O ctober 29,2018.            Respectfully subm itted,

                                      A LD EN F.ABB OTT
                                      GeneralCounsel



                                      ELIZA BETH C.SCO TT,SpecialBarN o.A 5501502
                                      escott@ ftc.gov;(312)960-5609
                                      JA M ES H .D AV IS,SpecialBarN o.A 5502004
                                      idavis@ ftc.aov;(312)960-561l
                                      JOAN N IE W EI,SpecialB arN o.A 5502492
                                      iwei@ ftc.gov;(312)960-5607
                                      FederalTrade Com m ission
                                      230 S.Dearborn Street,Suite 3030
                                      Chicago,Illinois 60604
                                      Telephone:(312)960-5634
                                      Facsimile:(312)960-5600
                                      A ttorneysforPlaintiff
                                      FED ER AL TR ADE CO M M ISSION




                                                3
